              Case 2:20-cv-00315-JLR Document 14 Filed 03/22/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          KERRY WHITWORTH,                             CASE NO. C20-0315JLR

11                               Plaintiff,              ORDER STRIKING PLAINTIFF’S
                   v.                                    DISCOVERY MOTION
12
            USAA CASUALTY INSURANCE
13
            COMPANY,
14
                                 Defendant.
15
            Before the court is Plaintiff Kerry Whitworth’s motion for an order compelling the
16
     production of records responsive to various requests for production and interrogatories.
17
     (Mot. (Dkt. # 12).) Mr. Whitworth filed his motion without first requesting a conference
18
     with the court. (See Dkt.) The motion therefore contravenes the court’s May 22, 2020,
19
     scheduling order. (See Sched. Order (Dkt. # 8) at 2 (“[P]ursuant to Federal Rule of Civil
20
     Procedure 16, the Court ‘direct[s] that before moving for an order relating to discovery,
21
     the movant must request a conference with the court’ by notifying [the courtroom
22


     ORDER - 1
              Case 2:20-cv-00315-JLR Document 14 Filed 03/22/21 Page 2 of 2




 1   deputy].”).) Accordingly, the court STRIKES Mr. Whitworth’s motion (Dkt. # 12)

 2   without prejudice to renewing the motion in a manner that comports with the court’s

 3   scheduling order.

 4         Dated this 22nd day of March, 2021.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
